Citation Nr: 0412884	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  97-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for left arm 
disability.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
February 15, 1966.  By Administrative Decision dated in 
August 1996, the character of the veteran's discharge for the 
period from February 17, 1964, to February 15, 1966, was 
determined to be a bar to Department of Veterans Affairs (VA) 
benefits under 38 C.F.R. § 3.12(d)(4).

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the VA 
Regional Office and Insurance Center in Philadelphia, 
Pennsylvania.  Thereafter, the case was transferred to the 
Wilmington, Delaware Regional Office (RO).  This case was 
before the Board in October 1999 and October 2001 when it was 
remanded for additional development.

Additionally, the Board notes that a hearing was held at the 
RO in June 1999 before a member for the Board.  The member of 
the Board who presided at this hearing has retired.  In 
correspondence from the RO to the veteran dated in February 
and April 2001, the veteran was notified of the member's 
retirement, and asked if he desired a new hearing.  In the 
April 2001 correspondence, the RO informed the veteran that a 
lack of a response would be interpreted as meaning that an 
additional hearing was not desired.  No response from the 
veteran, or his representative, was received.  Therefore, the 
Board assumes that the veteran does not desire an additional 
hearing.

In addition, the Board notes that the veteran had perfected 
an appeal with respect to the issues of service connection 
for a right ankle disorder and low back disability.  In 
February 1998, service connection was granted for a right 
ankle disorder.  In October 2003, service connection was 
granted for low back disability.  Therefore, those issues are 
no longer in appellate status.  See Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  Accordingly, the only issues 
remaining for the Board's consideration are those listed on 
the title page of this decision. 


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished. 

2.  A chronic disorder of the veteran's left arm was not 
present in service or until many years thereafter, and no 
current disability of the veteran's left arm is etiologically 
related to service or service-connected disability.

3.  CTS was not present in service or until many years 
thereafter, nor is it etiologically related to service or 
service-connected disability.


CONCLUSIONS OF LAW

1.  Left arm disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of arthritis 
of the left arm during active duty may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Left arm disability is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. §§ 3.310 
(2003); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

3.  CTS was not incurred in or aggravated by active duty, and 
its incurrence or aggravation during active duty may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


2.  CTS is not proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2003); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and subsequently codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The record reflects that through the supplemental statements 
of the case and letters from the RO to the veteran, in 
particular a February 2001 letter, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable the RO to obtain evidence in support of his claims, 
the assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire the RO to obtain such 
evidence on his behalf.  In addition, although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claims and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
Therefore, the Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.

Moreover, the RO adjudicated the veteran's claims on a de 
novo basis in June 2001 after providing the required notice 
in February 2001.  Therefore, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).

The record also reflects that all available service medical 
records and post-service medical evidence identified by the 
veteran have been obtained.  In addition, the veteran has 
been afforded appropriate VA examinations.  The veteran has 
not identified any outstanding evidence or information that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's claims.  

Factual Background

Service medical records note that the veteran was 
hospitalized in September 1961 after tripping, falling and 
fracturing the right tallus and right medial malleolus.  
Service medical records are negative for complaints or 
findings related to left arm disability, CTS, or subsequent 
falls.

The veteran submitted a claim for service connection for the 
disabilities at issue in May 1996.

During a June 1996 VA examination, the veteran reported 
falling numerous times, because of instability in his right 
ankle, and landing on his left arm.  He complained of pain in 
the left arm.  The veteran also complained of tingling and 
numbness in the first, second and third fingers bilaterally.  
Examination of the left shoulder, left elbow and left wrist 
showed full range of motion.  Examination of the hands 
revealed decreased sensation in the median nerve distribution 
bilaterally.  The diagnostic impression included bilateral 
CTS.

VA outpatient treatment records dated from July 1996 to 
February 1997 note the veteran's ongoing complaints and 
treatment for CTS and left arm pain.

The veteran testified during an October 1997 personal hearing 
that he fell and injured his right leg and left arm during 
service.

A November 1997 VA examination report notes that the veteran 
was using a full leg brace to help him ambulate.  He reported 
that his ankle became unstable and he had a tendency to fall.  
The veteran also complained of bilateral carpal tunnel 
syndrome.  Examination revealed good grip hand strength of 
5/5, but sensory examination was suggestive of some decreased 
pinprick sensation in the median nerve distribution of the 
hand.  The diagnostic impression included: status post-tibia 
and fibula fractures causing dysfunction of the right ankle 
requiring braces and minimal bilateral CTS.  The examiner 
opined that the veteran's right ankle disability would make 
him prone to easy fatigability and incoordination.  The 
examiner also opined that "no etiology or service-connected 
disorder can be attributed to [the veteran's CTS]."

By rating decision dated in February 1998, the RO granted 
service connection for residuals of right ankle fracture.  A 
20 percent rating was assigned, effective May 22, 1996.

The veteran testified during June 1999 travel Board hearing 
that because of trauma to his service-connected right ankle 
and non-service connected right leg, for which he wears a 
brace for stability, he has fallen many times and injured his 
left arm.  Additionally, the veteran testified that when he 
asked a VA staff neurologist if his left arm disorder and 
carpal tunnel syndrome were related to his right ankle and 
leg, he was told yes.  The veteran testified that the VA 
neurologist stated that the veteran's use of a cane over the 
years had cut off blood circulation to his hands, and 
contributed to his carpal tunnel syndrome.

A July 1999 statement from a VA staff neurologist notes that 
the veteran had pain in his low back, neck and joints due to 
degenerative changes, as well as bilateral carpal tunnel 
syndrome.  It was reported that the veteran's condition was 
persistent and could worsen over time.  

VA outpatient treatment records dated from 1999 to 2001 note 
the veteran's ongoing complaints and treatment for CTS and 
left arm pain.

A March 2001 statement from a VA staff neurologist again 
notes that the veteran had pain in his low back, neck and 
joints due to degenerative changes, as well as bilateral 
carpal tunnel syndrome.  It was reported once again that the 
veteran's condition was persistent and could worsen over 
time.  

In a statement received by the RO in October 2002, the 
veteran indicated that the only treatment he received for his 
claimed disabilities was at the Philadelphia VA Medical 
Center (VAMC).  The RO then obtained Philadelphia VAMC 
outpatient treatment records dated from July 2001 to 
September 2003; these records note the veteran's ongoing 
complaints of and treatment for bilateral CTS and 
degenerative joint disease of the left shoulder.  A January 
2003 X-ray report notes findings of osteoarthritis in the 
left shoulder.

A May 2003 VA examination report notes the veteran's history 
of significant right ankle injury.  The veteran also 
complained of bilateral CTS.  Examination revealed positive 
Tinel's sign of both wrists with handgrip strength preserved.  
The examiner, after reviewing the claims files, stated:

1.  It is my opinion that the bilateral 
carpal tunnel syndrome is unrelated to 
any service-connected injury.  There is 
no correlation between the leg condition 
and the hand condition. ...

The carpal tunnel syndrome I do not 
believe is related to the injury that 
occurred in the service, as stated above.  
He is prone to progression of his 
symptoms.  It is not possible for me to 
predict the amount of dysfunction in the 
future.

An August 2003 VA examination report notes the veteran's 
complaints of a painful left shoulder.  The veteran reported 
that he fell and banged up his left shoulder when his right 
ankle gave way 40 years ago.  The examiner observed that the 
veteran's service medical records do not show that the 
veteran reported any left shoulder pain or difficulty during 
his military service.  The examiner noted that the veteran 
denied seeking any treatment during service, because the 
injury was not serious (no dislocation or separation); the 
veteran stated that even though he suffered some pain, he was 
young and tough and so he soldiered on.  The veteran reported 
that his left shoulder pain had worsened over the years.  The 
examiner noted that the claims files are negative for any 
complaints of left shoulder pain for many years after 
service, and, in fact, the veteran related that he did not 
have much of a problem with his left shoulder until much 
later in life.  The examiner noted the veteran's diagnosis of 
osteoarthritis as shown on X-rays.  He stated:

The aforementioned radiographic 
examination may explain the [veteran's] 
left shoulder pain, but as 
aforementioned, there may be other 
explanation[s] for the [veteran's] left 
shoulder pain but whatever the 
explanation may be, by the history of the 
[veteran's] left shoulder disorder, there 
is absolutely no way in which that 
disorder could be related to the 
[veteran's] suffering a minor bang of the 
left shoulder during his military days on 
a fall caused by-by his telling-his 
right ankle giving away.  That left 
shoulder injury during the military 
service was obviously trivial as the 
[veteran] never once went to sick call 
for any residuals of the injury and it is 
not until many decades after his military 
service that he begins to seek medical 
advice for bothersome left shoulder pain.

The examiner concluded that there was no relationship between 
the veteran's left shoulder pain and his right ankle 
disability.

Additional evidence of record includes a 2001 Social Security 
Administration (SSA) disability determination in favor of the 
veteran.  Records pertaining to the veteran's CTS and left 
arm disability-including VA records-are essentially 
duplicative of evidence previously received and considered by 
the RO.  Other records pertain to disabilities not herein at 
issue.  SSA rated the veteran as disabled, with 
osteoarthrosis and allied disorders as his primary 
disabilities and anxiety related disorders noted as his 
secondary disability.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis or organic disease of the 
nervous system to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The service medical records are negative for the disabilities 
at issue, there is no medical evidence suggesting the 
presence of CTS or left arm disability until many years after 
the veteran's discharge from service, and there is no medical 
evidence of a nexus between CTS or left arm disability and 
the veteran's military service or his service-connected right 
ankle disability.  Moreover, the VA medical opinions, based 
upon an examination of the veteran and a review of the claims 
folders, are against the veteran's claims.  Although the 
Board has no reason to doubt the sincerity of the veteran's 
belief that his claimed disabilities are etiologically 
related to service trauma and/or service-connected 
disability, lay opinions concerning matters requiring medical 
expertise are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to service connection for left arm disability is 
denied.

Entitlement to service connection for bilateral CTS is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



